DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 06/01/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen (US 20160380823 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims, 1, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy (US 20190239125 A1) in view of Shen (US 20160380823 A1).
Regarding Claim 1, 7, and 12

El-Rashidy teaches:

A method for enabling routing of traffic at least one of to and from a roaming host node roaming from a subnet of a home network to a visited network, the roaming host node being assigned an Internet Protocol (IP) address in the home network, the method comprising: configuring, in a router of the visited network to which the roaming host node is connected, a subnet, by assigning an IP address range to the subnet, the assigned IP address range being the same IP address range of the subnet of the home network (¶22 the wireless device 102 may move out of the wireless communications range of the wireless access point 104b (home network) and into the wireless communications range of a different wireless access point (visited network)


 it is desirable for the wireless device 102 to be able to maintain the IP address assigned to it by the first wireless access gateway (e.g., the device's home wireless access gateway 108a) and to maintain the IP session established with that wireless access gateway—as opposed to having to obtain a new IP address and establish a new IP session with the different primary wireless access gateway (e.g., wireless access gateway 108b) associated with the new wireless access point to which the wireless device has connected after roaming),; 






creating or configuring a tunnel between a router of the home network and the router of the visited network (¶22 an existing technique for avoiding such IP session interruption involves the new wireless access gateway (router of visited network) tunneling back to the home wireless access gateway (router of home network) to preserve the current session and the original IP address allocated to the wireless device); 

and the IP address of the roaming host node being maintained unchanged in the subnet of the visited network (¶22 an existing technique for avoiding such IP session interruption involves the new wireless access gateway (router of visited network) tunneling back to the home wireless access gateway (router of home network) to preserve the current session and the original IP address allocated to the wireless device (being maintained unchanged in the subnet of the visited network)); and 

El-Rashidy does not teach:

creating or configuring, in the router of the home network, a static route to point to the tunnel to route traffic from a host node destined to the roaming host node, the traffic being routed through the tunnel and delivered to the roaming host node through a first connected interface to the visited network on the router of the visited network, 


configuring the router of the visited network by applying a routing policy, the routing policy enabling the roaming host node to reply to received traffic from said host node received from said first interface and to route traffic from the roaming host node through a network interconnecting the router of the visited network and the router of the home network, and not through the tunnel.

Shen teaches:

creating or configuring, in the router of the home network, a static route to point to the tunnel to route traffic from a host node destined to the roaming host node, the traffic being routed through the tunnel and delivered to the roaming host node through a first connected interface to the visited network on the router of the visited network (¶57 the local router (router of the home network) is configured to establish any necessary static tunnel mapping ¶28 static IP routing and static nexthop to transport address mapping, a process tunnel management module at the router 12A will install a tunnel adjacency (a static route to point to the tunnel) that includes the tunnel source IP address as the ISP gateway address of 164.1.2.2, and the tunnel destination address of remote transport address of 164.1.1.1 (route traffic from a host node destined to the roaming host node), such that the tunnel does not need to do another lookup and packets can be directly sent out on the link) 

configuring the router of the visited network by applying a routing policy, the routing policy enabling the roaming host node to reply to received traffic from said host node received from said first interface and to route traffic from the roaming host node through a network interconnecting the router of the visited network and the router of the home network, and not through the tunnel (¶64 do not require that all of the site tunnel end-points be on the same IP subnet, they do not require per tunnel routing adjacency (not through the tunnel) with the same remote router (router of the visited network), and they do not tie the nexthop address to transport mapping, one tunnel static mapping configuration, add on traditional static routing, the SDN controller can provision the entire WAN with those two configure primitives in generic VPN scheme (interconnecting the router of the visited network and the router of the home network))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy in light of Shen in order to extend a private network owned by a customer across a public network, which may be owned and managed by an Internet Service Provider (“ISP”) (Shen ¶3). 


Claims 2, 3, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy-Shen as applied to claim 1 above, and further in view of Rune (US 20090129386 A1).

Regarding Claim 2, 8, 13

El-Rashidy-Shen does not teach:

The method according to claim 1, further comprising: creating or configuring a first Virtual Route Forwarder (VRF) in the router of visited network; 

assigning the first interface of the router in the visited network to the first VRF, wherein none of the other interfaces in the router of the visited network are part of the first VRF; 

assigning a tunnel end point on the router in the visited network to the first VRF; 


and importing routes from at least one routing table of the router in the visited network to a VRF table of the first VRF.

Rune teaches:

The method according to claim 1, further comprising: creating or configuring a first Virtual Route Forwarder (VRF) in the router of visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 

assigning the first interface of the router in the visited network to the first VRF, wherein none of the other interfaces in the router of the visited network are part of the first VRF (¶209 the RG port (assigning the first interface) through which the user is connecting can be currently associated with the local default VLAN and the local VRF, through the RG port VLAN and the AN, and then the IPsec tunnel will not traverse any of the other VRFs); 

assigning a tunnel end point on the router in the visited network to the first VRF (¶221 dedicated tunnel endpoints are distributed to the different VRFs, then a tunnel endpoint does not have to be associated with a route to another VRF. Instead the VRF routes the packets coming out of the tunnel like all other packets coming from the broadband access network; 

and importing routes from at least one routing table of the router in the visited network to a VRF table of the first VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel endpoints routing table entry should point towards VRF, ¶290 routing table in VRF, ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Shen in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Regarding Claim 3, 9, 14

El-Rashidy-Shen -Rune teaches:

The method according to claim 2.

Rune teaches:

The method according to claim 2, wherein importing routes to the VRF table is performed for establishing a session between two end points of the tunnel (¶209 IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Shen in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Claims 4, 5, 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy-Shen -Rune as applied to claim 1 above, and further in view of XU (US 20140169286 A1).
Regarding Claim 4, 10, 15
El-Rashidy-Shen -Rune teaches:

The method according to claim 1.




Rune teaches:

The method according claim 1, further comprising: configuring a second interface on the router of the visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Shen in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Shen teaches:

creating or configuring a static route in the router of the visited network to route traffic destined to the subnet of the home network to a router connected to said network (¶57 the local router (router of the home network) is configured to establish any necessary static tunnel mapping ¶28 static IP routing and static nexthop to transport address mapping, a process tunnel management module at the router 12A will install a tunnel adjacency (a static route to point to the tunnel) that includes the tunnel source IP address as the ISP gateway address of 164.1.2.2, and the tunnel destination address of remote transport address of 164.1.1.1 (route traffic from a host node destined to the roaming host node), such that the tunnel does not need to do another lookup and packets can be directly sent out on the link) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy in light of Shen in order to extend a private network owned by a customer across a public network, which may be owned and managed by an Internet Service Provider (“ISP”) (Shen ¶3). 




El-Rashidy-Shen -Rune does not teach:

assigning an IP address to the second interface from the IP address range of the subnet of the visited network; 

selecting a subnet mask which is shorter than the subnet mask of the subnet of the visited network; 

connecting the second interface to a switch in the visited network.

XU teaches: 

assigning an IP address to the second interface from the IP address range of the subnet of the visited network (¶31 end UE 115 is assigned an IP address, e.g., by the pre-defined private IP subnet 238 associated with the home network 210. For example, a private subnet 10.10.10.x is pre-allocated to the home network 210. Traffic associated with an IP address in such private subnet is routable to the private network 217 via a VPN connection 263 pre-defined between the home network 210 and the IPX Breakout System); 

selecting a subnet mask which is shorter than the subnet mask of the subnet of the visited network (¶24 A P-GW, of one of the multiple hub breakout systems 130, which is geographically close to the visited network 120 may be selected to establish the GTP tunnel with the S-GW of the visited network 120, ¶39 the P-GW 235 assigns to the roaming UE the DNS Server IP address, e.g., 10.10.8.8, and an IP address, e.g., 10.10.10.5, selected from a pre-defined subnet, e.g., 10.10.10.x, maintained at the IPX system and associated with the Home LTE network 210. IP addresses of the subnet, e.g., 10.10.10.x, maintained at the IPX breakout system 230 are recognizable by the private network); 

connecting the second interface to a switch in the visited network (¶23 Hub breakout roaming simplifies the connection operation to each roaming partner, e.g., home network 110 and visited network 120, and overcomes the drawbacks associated with home routed roaming 191 and local breakout roaming 193, using the hub breakout roaming, an MNO acting as the visited network 120 connects its S-GW to one of the one or more P-GWs in the hub breakout system); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Shen -Rune in light of XU in order to enable data access to a mobile device, subscribed with a home network and roaming into a visited network, by a hub breakout system through the visited network (XU ¶3).

Regarding Claim 5, 11, 16
El-Rashidy-Shen -Rune-Xu teaches:

The method according to claim 4.

Rune teaches:

The method according to claim 4, further comprising: creating or configuring a second VRF in the router of the visited network (¶68 users in their home network and roaming users, ¶196 ¶209 a roaming user connects through an RG port which is already associated with an authenticated connection towards one of the operator shops, e.g. operator shop 1. The IPsec tunnel is established from the terminal to the local VRF via one of the other VRFs, local VRF has an IP address from the address range of the broadband access network and this indicates to VRF 1 (configuring a first Virtual Route Forwarder (VRF) of visited network) that the packets should be routed to the local service network, or at least some BRAS-internal inter-VRF network, instead of being forwarded to operator shop 1); 


assigning the second interface of the router in the visited network to the second VRF, wherein none of the other interfaces in the router of the visited network are part of the second VRF (¶209 the RG port (assigning the second interface) through which the user is connecting can be currently associated with the local default VLAN and the local VRF, through the RG port VLAN and the AN, and then the IPsec tunnel will not traverse any of the other VRFs); 

importing routes from at least one routing table of the router in the visited network to a VRF table of the second VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel endpoints routing table entry should point towards VRF, ¶290 routing table in VRF, ¶226 a routing table entry for the IP address of this tunnel endpoint, pointing to VRF); and 

adding the created or configured static route to the VRF table of the second VRF (¶198 VRF 1 must have an entry in its routing table for each IP address (importing routes) there may be one or multiple ones for each BAS--that is used for IPsec tunnel (static routes) endpoints routing table entry should point towards VRF ¶290 routing table in VRF.
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system El-Rashidy-Shen in light of Rune in order to provide support for a roaming end user visiting a foreign broadband access network (Rune ¶71).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Rashidy-Shen as applied to claim 1 above, and further in view of Kore (US 20180123964 A1). 

Regarding Claim 6

El-Rashidy-Shen does not teach:

The method according to claim 1, wherein the network interconnecting the router of the visited network and the router of the home network is a cloud-based network


Kore teaches:

The method according to claim 1, wherein the network interconnecting the router of the visited network and the router of the home network is a cloud-based network (¶22 cloud exchange (104) via a static route or inter virtual routing and forwarding (VRF), ¶26 an SDN controller may manage networking between cloud exchange (home) and cloud providers (visited) as well as between cloud exchange and enterprises).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of El-Rashidy-Shen in light of Kore in order for providing peering agreements between the peering points that originally were set up between the cloud exchange (104) and the cloud providers that is connected to the cloud exchange (104) via a static route or inter virtual routing and forwarding (VRF) (Kore ¶22).

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445